Case 3:19-cv-01286-DNH-ML Document 29 Filed 09/24/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

 

 

 

In the Matter of the Application of )
QUANDEL CONSTRUCTION GROUP, ) Civil Action No. 3:19-cv-01286
INC. )
Petitioner, ) JOINT STATUS REPORT
)
For an Order Appointing an ) U.S. DISTRICT COURT - N.D. OF N.Y.
Arbitrator for an Arbitration Proceeding FIL ED
against SEP 2 4 2020
ae OF BINGHAMTON, NEW ) - HICLOOK
; John M. Domurad, Clerk - Utica

 

 

Respondent.

Pursuant to the Court’s September 3, 2020 Text Order (ECF #27) Petitioner Quandel
Construction Group, Inc. and Respondent The City of Binghamton, New York (collectively the
“Parties”) respectfully submit the following Joint Status Report regarding their ongoing efforts to
select an arbitration provider. Since the Parties’ last Joint Status Report, the Parties completed
their negotiations regarding the provisions of the arbitration agreement and both Parties have
executed the arbitration agreement. Accordingly, this matter is resolved. The Parties request that
the Court retain jurisdiction to enforce the arbitration agreement, if necessary. The Parties are

happy to address any further questions the Court may have.

 

12130916.1
